Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed 02/11/2021. Claims 1-7 are pending for examination. 
Response to Arguments
Applicant’s amendments to the claims have overcome each claim objection and 112(b) rejection previously set forth in the Non-Final Office Action Mailed November 16th, 2020.
Applicant’s arguments, see Page 3, Para. 3, filed February 11th, 2021, with respect to the rejection of claims 1, 6 and 7 under 35 USC 103 over Jacobs in view of Suketaka and Kaji have been fully considered and are persuasive.  The examiner agrees with the applicant’s position as a whole that the references either alone or combination fail to disclosure the claimed limitations. The 35 USC 103 rejection of claims 1, 6 and 7 over Jacobs in view of Suketaka and Kaji has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on April 14th, 2021.	
The application has been amended as follows: 
Amend Claim 1 : 
A pneumatic tire comprising:

a plurality of main grooves extending in a tire circumferential direction in the tread face; 
and
a plurality of land lines defined by the plurality of main grooves on the tread face,
wherein at least one of the plurality of land lines protrude outward in a tire diametrical 
direction from a profile line,
a top face of a central portion of the at least one land line in a width direction is formed in an arc shape protruding outward in the tire diametrical direction in a section along a tire meridian, and 
top faces of opposite end portions of the at least one land line in the width direction are formed in arc shapes protruding inward in the tire diametrical direction in the section along the tire meridian,
wherein an edge of the at least one land line is tapered outward in the tire diametrical direction.
	Cancel Claim 6. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is: Heintz (US Patent No. 2,756,460 A), Kaji (US 2006/0108039 A1), and Masayuki (JP H09142106 A). 
Heintz teaches an at least one land line in a width direction where a top face of the central portion is formed in an arc shape protruding outward in the tire diametrical direction (Fig. 2, Ref. Num. 14) and has low height areas on the end portions of the land lines formed by a straight line. Kaji teaches that those low height areas on the end portions of land lines can be formed an arc instead of a straight line (Fig. 2, 12; Para. [0075], [077], and [0087]) which would make the top faces of end 
An updated search was performed but did not yield any additional prior art references. No other prior art that anticipates or suggests fairly the instant claims as been located as of the date of this action. Therefore, claims 1-5 and 7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749